Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Soumya P. Panda Reg. No 60,447 on 06/18/2021.

The application has been amended as follows: 
1. (Currently Amended) A vehicle traveling simulation system, comprising:
		a multimedia device having at least a test target function selected from 
		an activation device configured to activate the multimedia device; and
		a plurality of external terminal devices, each of which is provided at a different position from the multimedia device, wherein:
	the activation device includes:

		an input unit configured to input, to the multimedia device, activation data corresponding to the vehicle state data, and
	the multimedia device is activated based on the input activation data.

	2. (Original) The vehicle traveling simulation system according to claim 1, wherein the activation device further includes a management unit configured to store the vehicle state data used for input to the multimedia device in a storage device and allow the vehicle state data to be used again.

	3. (Original) The vehicle traveling simulation system according to claim 1, wherein the activation device is configured to set, for each test, whether each of a plurality of functions executable by the multimedia device is activated or not.

	4. (Original) The vehicle traveling simulation system according to claim 1, wherein the activation device is configured to transmit an output result of the multimedia device to an external terminal device that transmits the vehicle state data for test, among the plurality of external terminal devices.

	5. (Original) The vehicle traveling simulation system according to claim 4, wherein the external terminal device includes a detection unit configured to detect a 

	6. (Currently Amended) A vehicle traveling simulation method executed by a multimedia device having at least a test target function selected from 
	acquiring, by the activation device, vehicle state data simulating a vehicle state when a vehicle is traveling from the plurality of external terminal devices;
	inputting, by the activation device, to the multimedia device, activation data corresponding to the vehicle state data; and
	activating, by the activation device, the multimedia device based on the input activation data.

	7. (Currently Amended) An activation device configured to activate a multimedia device having at least a test target function selected from 
	a data acquisition unit configured to acquire vehicle state data simulating a vehicle state when a vehicle is traveling from a plurality of external terminal devices, each of which is provided at a different position from the multimedia device; and


Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Maema Koji (JP2017117193) disclose (Abstract, see para [0012] and [0013]), where vehicle management system includes event detection…detecting event information(output from the vehicle) production data, component data, travel distance data and maintenance data) occurring to the vehicle… event tendency analysis data that accumulates event information on the basis of an element selected from individual element. The event information is related to the area, the travel distance data and further for the same event type, it is possible to adopt a configuration including event trend analysis data which stores event information based on a single or a plurality of elements selected from each element of the regional data, the travel distance data, and the maintenance data in addition to the data for the time of manufacture and the data for the compound data…event information that has occurred matches the event tendency analysis data”.

Maema Koji disclose the event information output from the vehicle 1 to the data server 10, Maema Koji dos not disclose “a plurality of external terminal devices, each of which is provided at a different position from the multimedia device”,
Maema Koji does not disclose a multimedia device of the vehicle traveling simulation system.

Alvarez (Pat.10,559,217) disclose see Fig. 1 and 2,  “simulation structure 100 include vehicle elements (simulation elements) includes simulation sear 102, steering wheel, control pedals 108” (Col. 4, lines 5-30) and ( FIG. 1A, Col. 4, lines 46-60, where  “simulation structure 100 includes a camera 118 to monitor occupant eye movement, eye direction and/or eyelid state (e.g., open or closed).  Example output of the 
camera 118 facilitates drowsiness detection and/or distracted driving behaviors.  Additionally, the example simulation structure 100 of FIG. 1A may include sensors (e.g., hear-rate, skin-conductance, brain-computer interface, etc.), which may be attached to the passenger”)   and further UI 120 may be facilitated as a tablet, mini-PC and/or any other networked display capable of wireless communication within the simulation structure 100 (Fig. 1B, Col. 5, lines 1-10), e.g., Alvarez disclose the simulation the signals from plurality of sensors located in the vehicle;
Alverez also disclose Col. 5, lines 9-20, where UI 120 of FIG. 1B may present a sequence of events based on external input(s) (e.g., inputs from the example driver 122), based on sequential scripts, based on simulated global positioning signal (GPS)…based on inputs controlled by the simulated designer.
But Alvarez does not disclose:

an activation device configured to activate the multimedia device; and
		a plurality of external terminal devices, each of which is provided at a different position from the multimedia device, wherein:
	the activation device includes:
		a data acquisition unit configured to acquire vehicle state data simulating a vehicle state when a vehicle is traveling from the plurality of external terminal devices.”


 The prior art applied above does not teach or render obvious the steps of:

 “a multimedia device having at least a test target function selected from in-vehicle media functions;
      an activation device configured to activate the multimedia device; and
      a plurality of external terminal devices, each of which is provided at a different position from the multimedia device, wherein:
the activation device includes:
      a data acquisition unit configured to acquire vehicle state data simulating a vehicle state when a vehicle is traveling from the plurality of external terminal devices; and
      an input unit configured to input, to the multimedia device, activation data corresponding to the vehicle state data, and
the multimedia device is activated based on the input activation data”.

 
Regarding Claim 6, The prior art applied above does not teach or render obvious the steps of:

“a multimedia device having at least a test target function selected from in-vehicle media functions;
      acquiring, by the activation device, vehicle state data simulating a vehicle state when a vehicle is traveling from the plurality of external terminal devices (at a different position from the multimedia device);
      inputting, by the activation device, to the multimedia device, activation data corresponding to the vehicle state data; and
       activating, by the activation device, the multimedia device based on the input    activation data.”

Similar limitations comprises the Claim 7. Therefore, claim 7 is allowed for same reasons, presented above in relation to the claims 1 and 6.

2-5 are allowed due to their dependency on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857